Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-27 are drawn to a method which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 1 recite “detecting a biomarker of a first user associated with the first user”, “determining a psychophysiological state of the first user based on the detected”, “providing feedback to the user via a user interface of a social networking that links a set of users including the first user to improve performance of the first user in the executing a task based on pre-defined metrics, the pre-defined metrics known to the user of the linked set of users to provide feedback or assistance using the social networking”.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “management platform”, “memory”, “processor”, “patient device”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite additional elements “one memory configured to store a plurality of tracked medical event records, each tracked medical event record including a unique medical event tracking number and corresponding to a tracked medical event in relation to a patient”, “processing system comprising at least one processor, the processing system being configured to: provide, via the at least one network communication interface, a first application programming interface to a patient information system and a 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).

Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 15 states that "a medical event tracking computer system, comprises: a memory configured to store a plurality of tracked medical event records, each tracked medical event record including a unique medical event tracking number and corresponding to a tracked medical event in relation to a patient; at least one network communication interface; and a processing system comprising at least one processor. The processing system is configured to provide, via the at least one network communication interface, a first application programming interface to a patient information system and a second application programming interface to a medical testing information system.”
Paragraph 144 recites that “The computer system 201 may also include a modem or broadband or wireless adapter 237 or other means for establishing communications over the wide area network 239, such as the Internet. The modem 237, which may be internal or external, is connected to the system bus 207 via the serial port interface 231. A network interface 241 may also be provided for allowing the computer system 201 to communicate with a remote computing device 250 via a local area network 258 (or such communication may be via the wide area network 239 or other communications path such as dial-up or other communications means). The 
Paragraph 14 recites that “Computer system 201 includes a processing system (e.g. one or more processors) 203 and a system memory 205. A system bus 207 couples various system components including system memory 205 to processing system 203. System bus 207 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures. System memory 205 includes read only memory (ROM) 252 and random access memory (RAM) 254. A basic input/output system (BIOS) 256, containing the basic routines that help to transfer information between elements within computer system 201, such as during start-up, is stored in ROM 252. Computer system 201 further includes various drives and associated computer-readable media. A hard disk drive 209 reads from and writes to a (typically fixed) magnetic hard disk 211; a magnetic disk drive 213 reads from and writes to a removable "floppy" or other magnetic disk 215; and an optical disk drive 217 reads from and, in some configurations, writes to a removable optical disk 219 such as a CD ROM or other optical media. Hard disk drive 209, magnetic disk drive 213, and optical disk drive 217 are connected to system bus 207 by a hard disk drive interface 221, a magnetic disk drive interface 223, and an optical drive interface 225, respectively. The drives and their associated computer-readable media provide nonvolatile storage of computer-readable instructions, SQL-based procedures, data structures, program modules, and other data for computer system 201. In other configurations, other types of computer-readable media that can store data that is accessible by a computer (e.g., magnetic cassettes, flash memory cards, digital video disks, Bernoulli cartridges, random access memories (RAMs), read only memories (ROMs) and the like) may also be used”.
The claims recite additional elements “one memory configured to store a plurality of tracked medical event records, each tracked medical event record including a unique medical event tracking number and corresponding to a tracked medical event in relation to a patient”, “processing system comprising at least one processor, the processing system being configured to: provide, via the at least one network communication interface, a first application programming interface to a patient information system and a second application programming interface to a medical testing information system;” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-25 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayou et al. (US 2015/0120317) in view of Da Silva (US 2019/0163270).
With respect to claim 1, Constantin teaches a computer-implemented method for training and using a reinforcement learning algorithm to generate a recommendation that aids a subject in maintaining or adjusting or optimizing a glucose level of the subject with respect to a reward function, the method comprising: 
until a convergence condition is achieved (Mayou paragraph 6 “A system that continuously adapts based on collected information to provide an individually tailored configuration is believed to improve widespread adoption by adaptively and interactively improving healthcare assistance for chronic management of disease in an ambulatory setting”), iteratively: 
generating the recommendation using the reinforcement learning algorithm, which recommendation comprises a recommended meal or physical activity (Mayou paragraph 86 “recommendation whereby one or more possible adjustments are provided and an indication of one or more adjustments”, paragraph 231 “may generate and provide the following recommendation to achieve a glucose target, today try and work out for an additional 10 min and reduce your sugar intake by 5%. The recommendation may be calculated based on the patient specific input information, including weighting of the specific factors considered”), 
processing the recommendation using a biophysical reaction model to generate a predicted glucose response of the subject to following the recommendation (Mayou paragraph 72 “reporting related styles or manners that may be provided (and adapted 
applying a first reward function to the predicted glucose response to generate a first reward (Mayou paragraph 94 “rewards may be provided when desired behaviors are detected. In such implementations, the type of rewards which are provided, amount of reward, and frequency of rewards given may be adjusted based on the context/behavior information”) and 
updating the reinforcement learning algorithm based on the first reward, providing the recommendation to the subject (Mayou paragraph 94 “rewards may be provided when desired behaviors are detected. In such implementations, the type of rewards which are provided, amount of reward, and frequency of rewards given may be adjusted based on the context/behavior information”); 
measuring a glucose response of the subject to following the recommendation (Mayou paragraph 242 “The goal tracker 720 is configured to determine the status of a goal based on the received input. For example, upon receipt of glucose data, the goal tracker 720 may retrieve all active goals for the user associated with the glucose data. 
Mayou does not explicitly teach applying a second reward function to the response to generate a second reward and updating the reinforcement learning algorithm based on the second reward.
Da Silva teaches a biometric sensor based gaming approach in which game progression, rewards, or certain actions within the game depend on a user accomplishing certain physical tasks or behaviors as detected by one or more user monitoring devices. In some embodiments, there may be maintenance type activities and challenge type activities. A maintenance type activity may be an activity the user needs to perform on a regular basis (e.g., 10,000 steps every day) in order to maintain a certain status in the game. For example, FIG. 6A illustrates a game 602 in which the user is taking care of a pet, and a maintenance activity of 10,000 detected steps may be required every day to feed the pet. Otherwise, the pet may become unhappy and eventually run away. As illustrated in FIG. 6A, the detected number of physical steps 604 taken by the user may translate into an amount of food 606 or other utility within the game that can be used to maintain or advance a game character. There may be status reminders 608 that nudge the user to perform the necessary physical activity to achieve the goal required as a part 
One of ordinary skill in the art would have found it obvious to combine the adaptive interface for continuous monitoring devices as taught by Mayou with the methods and systems for fitness monitoring as taught by Da Silva with the motivation of better assist or guide users in meeting their wellness goals and/or improving wellness behavior (Da Silva paragraph 21).
Claim 16 and claim 17 are rejected as above.

With respect to claim 2 Mayou teaches the method of claim 1, further comprising using the measured glucose response of the subject to train the biophysical reaction model (Mayou paragraph 212).

With respect to claim 3 Mayou teaches the method of claim 1, further comprising encoding the measured glucose response of the subject into a low-dimension latent space for providing to the biophysical reaction model and to the second reward function (Mayou paragraph 237).

With respect to claim 4 Mayou teaches the method of claim 1, wherein the first reward function is the same as the second reward function (Mayou paragraph 157).

With respect to claim 5 Mayou teaches the method of claim 1, wherein the biophysical 

With respect to claim 6 Mayou teaches the method of claim 5, wherein generating the predicted glucose response of the subject comprises: applying encoded historical data of the subject to a predictor trained to infer the predicted glucose response (Mayou paragraph 140); applying the recommendation to an adherence model configured to evaluate how closely the subject will follow the recommendation (Mayou paragraph 94); and selectively applying outputs of the predictor and the adherence model as the plurality of inputs to the body model (Mayou paragraph 80).

With respect to claim 7 Mayou teaches the method of claim 6, wherein generating the predicted glucose response further comprises applying the simulated biophysical response to an autoencoder and generative adversarial network to generate the predicted glucose response (Mayou paragraph 87).

With respect to claim 8 Mayou teaches the method of claim 1, wherein the convergence condition is based at least in part on the magnitude of the first reward (Mayou paragraph 101).

With respect to claim 9 Mayou teaches the method of claim 1. Mayou does not teach  wherein the reinforcement learning algorithm comprises a neural network.
	Da Silva teaches machine learning techniques that can be used include decision 
One of ordinary skill in the art would have found it obvious to combine the adaptive interface for continuous monitoring devices as taught by Mayou with the methods and systems for fitness monitoring as taught by Da Silva with the motivation of better assist or guide users in meeting their wellness goals and/or improving wellness behavior (Da Silva paragraph 21).

With respect to claim 10 Mayou teaches the method of claim 1. Mayou does not teach wherein the first reward function generates the first reward at a higher rate than the second reward function generates the second reward.
	Da Silva teaches user's behavior data as detected via one or more user monitoring devices; iv) a game in which progression or rewards depends on a user accomplishing certain physical tasks or behaviors as detected (Da Silva paragraph 21).
One of ordinary skill in the art would have found it obvious to combine the adaptive interface for continuous monitoring devices as taught by Mayou with the methods and systems for fitness monitoring as taught by Da Silva with the motivation of better assist or guide users in meeting their wellness goals and/or improving wellness behavior (Da Silva paragraph 21).

With respect to claim 11 Mayou teaches the method of claim 1, wherein the biophysical 

With respect to claim 12 Mayou teaches the method of claim 11, wherein the biophysical reaction model is updated during inference based on new glucose response data of the subject (Mayou paragraph 67).

With respect to claim 13 Mayou teaches the method of claim 1, wherein the biophysical reaction model is a supervised machine learning model (Mayou paragraph 227).

With respect to claim 14 Mayou teaches the method of claim 1. Mayou does not teach wherein the first reward function and the second reward function generate a positive reward if the reinforcement learning algorithm generates a recommendation that results in a beneficial predicted glucose response or glucose response of the subject. 
Da Silva teaches a biometric sensor-based gaming approach in which game progression, rewards, or certain actions within the game depend on a user accomplishing certain physical tasks or behaviors as detected by one or more user monitoring devices. In some embodiments, there may be maintenance type activities and challenge type activities. A maintenance type activity may be an activity the user needs to perform on a regular basis (e.g., 10,000 steps every day) in order to maintain a certain status in the game. For example, FIG. 6A illustrates a game 602 in which the user is taking care of a pet, and a maintenance activity of 10,000 detected steps may be required every day to feed the pet. Otherwise, the pet may become unhappy and eventually run away. As 
One of ordinary skill in the art would have found it obvious to combine the adaptive interface for continuous monitoring devices as taught by Mayou with the methods and systems for fitness monitoring as taught by Da Silva with the motivation of better assist or guide users in meeting their wellness goals and/or improving wellness behavior (Da Silva paragraph 21).


With respect to claim 15 Mayou teaches the method of claim 1, wherein the first reward function and the second reward function generate a negative reward if the reinforcement learning algorithm generates a recommendation that results in a detrimental predicted glucose response or glucose response of the subject (Mayou paragraph 67).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Shumate can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626